Citation Nr: 1103332	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-29 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to restoration of service connection for limited 
motion of the cervical spine with involvement of the 
paritrapezial musculature.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to October 
1994.   

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which severed service connection for limited motion of 
the cervical spine with involvement of the paritrapezial 
musculature.  

In August 2010, the Veteran testified at a personal hearing 
before the undersigned acting Veterans Law Judge.  A transcript 
of this hearing is of record.

The issue currently presented on appeal for the Board's 
consideration is entitlement to restoration of service 
connection for limited motion of the cervical spine with 
involvement of the paritrapezial musculature.  Based on a 
review of the history of this claim, as well as the 
Veteran's hearing testimony in which it was asserted he is 
seeking a 100 percent rating, it appears that he also is 
claiming entitlement to an increased rating for the 
service connected limited motion of the cervical spine 
condition.  Because service connection is being restored 
for this condition by way of this decision, and because 
the increased rating claim has never been addressed by the 
RO, it is referred to that office for appropriate action 
in the first instance.  


FINDING OF FACT

The initial grant of service connection for limited motion of the 
cervical spine with involvement of the paritrapezial musculature 
was not clearly and unmistakably erroneous. 




CONCLUSION OF LAW

Service connection for limited motion of the cervical spine with 
involvement of the paritrapezial musculature is restored.  38 
C.F.R. § 3.105(d) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting, in full, the Veteran's clam.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and need not be further considered. 

Legal Criteria

Service connection will be severed only where evidence 
establishes that a previous grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government). 38 C.F.R. § 3.105(d).  Clear and 
unmistakable error (CUE) is defined as a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error. 
Fugo v. Brown, 6 Vet. App. 40 (1993).

To determine whether CUE was present in a prior determination, 
either the correct facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome at 
the time it was made; and a determination that there was CUE must 
be based on the record and law that existed at the time of the 
prior adjudication in question. Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).

Although the same standards apply in a determination of CUE error 
in a final decision under § 3.105(a) and a determination as to 
whether a decision granting service connection was the product of 
CUE for the purpose of severing service connection, § 3.105(d) 
does not limit the reviewable evidence to that which was before 
the RO in making its initial service connection award.  Daniels 
v. Gober, 10 Vet. App. 474, 480 (1998); see also Venturella v. 
Gober, 10 Vet. App. 340, 342- 43 (1997).

When severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at his 
or her latest address of record of the contemplated action, 
furnished detailed reasons concerning the basis for the proposed 
action, and will be given 60 days for the presentation of 
additional argument or evidence to show that service connection 
should be maintained.

Analysis

In a May 2003 rating decision, service connection was granted for 
limited motion of the cervical spine with involvement of the 
paritrapezial musculature.  In August 2007, the RO notified the 
Veteran of a proposed severance of service connection for limited 
motion of the cervical spine with involvement of the 
paritrapezial musculature.  The RO issued a rating decision 
effecting a severance in October 2007.  The Veteran's appeal from 
that severance has been perfected and the issue now before the 
Board is not the Veteran's entitlement to service connection for 
limited motion of the cervical spine with involvement of the 
paritrapezial musculature. Rather, the issue is whether the RO's 
decision to sever the prior grant of service connection was 
proper.

The Board has reviewed all evidence of record including a January 
2003 VA examination showing limited anterior flexion of the neck.  
The examiner specifically noted at that time that the limited 
anterior flexion of the neck was likely related to the excision 
and recurrent fibrosis of a service connected keloid scar of the 
neck.  An orthopedic VA examination report dated in January 2003 
noted a decrease in the cervical spine motion secondary to some 
scar tissue after keloid resection surgery.  Furthermore, the 
2003 VA examiner specifically noted that the Veteran did not have 
degenerative spine or degenerative disc disease.

The Veteran underwent anther VA examination in February 2007.  
The February 2007 VA examiner rendered opinions in February 2007 
and in June 2007.  The February 2007 and June 2007 VA opinions 
essentially conclude that the Veteran's degenerative arthritis of 
the cervical spine is not the result of or aggravated by his 
service-connected keloid scar.  According to the February 2007 VA 
examination report, the examiner concluded that the keloid scar 
in the suboccipital/upper cervical area was not resulting in the 
limitation of motion in the cervical spine; and that the Veteran 
has degenerative arthritis of the cervical spine with 
intermittent neck pain and left upper extremity radiculopathy, 
which is unrelated to the keloid scar in the suboccipital /upper 
cervical area.  In the June 2007 addendum, after reviewing the 
claims file, the examiner indicated that the Veteran has 
degenerative arthritis of the cervical spine with intermittent 
neck pain and left upper extremity radiculopathy, which is 
unrelated, and cannot be the result of the keloid scar in the 
suboccipital /upper cervical area.  

In severing service connection for the cervical spine condition, 
the RO determined that service connection should not have been 
initially granted for this condition because there is no 
causative relationship between the Veteran's degenerative 
arthritis in the cervical spine and the service-connected keloid 
scar.  In reviewing the basis for the original grant of service 
connection, however, including the medical evidence of record, 
the claim was not granted on the basis of the development of 
arthritis.  Rather, according to the January 2003 VA examination 
report, the Veteran's limited motion of the cervical spine was 
determined to be secondarily related to the toughness of the 
keloid scar on the skin that was impeding motion, and not due to 
degenerative arthritis of the cervical spine.  Further, a VA 
examination report dated in March 2004 similarly indicated that 
the decrease in the Veteran's cervical range of motion was more 
likely than not related to the scar and pain associated with his 
skin condition than with any degenerative or traumatic service 
condition.  While the current medical opinions find that 
degenerative arthritis is not etiologically related to the 
service-connected keloid scar, this evidence does not contradict 
the reason why service connection was granted in the first place, 
i.e., due to limitation of motion caused by the very significant 
scar residuals.  

The Board notes that evaluation of disabilities based upon 
manifestations not resulting from service-connected disease or 
injury, and the pyramiding of ratings for the same disability 
under various diagnoses, is prohibited.  38 C.F.R. § 4.14.  
Nevertheless, "when it is not possible to separate the effects 
of the (service connected disability and the non-service 
connected disability), VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and symptoms 
be attributed to the service connected condition." 61 Fed. Reg. 
52698 (Oct. 8, 1996); see also Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  While the Board finds that there is evidence in 
this case that the Veteran's limited motion of the cervical spine 
may be the result of factors other than the service-connected 
keloid scar, the Board must note that the clear and unmistakable 
standard has been described as a "formidable" burden of proof 
and "means that an item cannot be misinterpreted and 
misunderstood, i.e., it [must be] undebatable" for purposes of 
finding clear and unmistakable evidence that supports a grant of 
severance of service connection.  See Vanerson v. West, 12 Vet. 
App. 254, 258 (1999).  

Moreover, VA can only sever an award of service connection based 
upon a change in diagnosis "if the examining physician or 
physicians or other proper medical authority certifies that, in 
the light of all accumulated evidence, the diagnosis on which 
service connection was predicated is clearly erroneous." 
38 C.F.R. § 3.105(d).  Here, neither of the 2007 medical opinions 
certifies that the initial finding of a decrease in cervical 
spine motion secondary to scar tissue after keloid resection 
surgery was clearly erroneous.  Further, neither of the opinions 
clearly states that it is undebatable that any decrease in 
cervical spine motion is not the result of, or was not aggravated 
by, the Veteran's service-connected keloid scar.  Consequently, 
in the context of a record containing competent medical evidence 
that the Veteran's decrease in cervical spine motion is secondary 
to scar tissue after keloid resection surgery, the 2007 VA 
opinions are simply not compatible with the standard of proof 
required to sever an award of service connection.  Although the 
2007 medical opinions show a change in diagnosis, there is no 
indication that the diagnosis on which service connection was 
predicated is clearly erroneous.  Thus, the Board finds that VA 
has not met the high evidentiary burden of showing CUE in the 
initial grant of service connection, and therefore the severance 
of service connection for limited motion of the cervical spine 
with involvement of the paritrapezial musculature was improper.  
Accordingly, service connection for this condition is restored.  


ORDER

Service connection for limited motion of the cervical spine with 
involvement of the paritrapezial musculature is restored.



____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


